UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 000-1449794 Embassy Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 26-3339011 (State of incorporation) (I.R.S. Employer Identification No.) One Hundred Gateway Drive, Suite 100 Bethlehem, PA (Address of principal executive offices) (Zip Code) (610) 882-8800 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 or the Exchange Act.) Yes oNo x APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o Not applicable. APPLICABLE ONLY TO CORPORATE REGISTRANTS: Indicate the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date: COMMON STOCK ($1.00 Par Value) Number of shares outstanding as of April 30, 2010 (Title Class) (Outstanding Shares) Table of Contents Part I – Financial Information 3 Item 1 – Financial Statements 3 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Stockholders’ Equity (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 – Controls and Procedures 24 Part II - Other Information 25 Item 1 - Legal Proceedings 25 Item 1A - Risk Factors 25 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 - Defaults Upon Senior Securities 25 Item 4 – Removed and Reserved 25 Item 5 - Other Information 25 Item 6 - Exhibits 26 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 Table of Contents Embassy Bancorp, Inc. Part I – Financial Information Item 1 – Financial Statements Consolidated Balance Sheets (Unaudited) March31, December31, ASSETS (In Thousands, Except Share and Per Share Data) Cash and due from banks $ $ Interest bearing demand deposits with banks Federal funds sold Cash and Cash Equivalents Interest bearing time deposits Securities available for sale Restricted investment in bank stock Loans receivable, net of allowance for loan losses of $3,730 in 2010; $3,598 in 2009 Premises and equipment, net of accumulated depreciation Deferred income taxes Accrued interest receivable Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Securities sold under agreements to repurchase and federal funds purchased Long-term borrowings Accrued interest payable Other liabilities Total Liabilities Stockholders' Equity: Common stock, $1 par value; authorized 20,000,000 shares; 2010 issued 6,940,663 shares; outstanding 6,940,310 shares; 2009 issued 6,940,663 shares; outstanding 6,940,310 shares; Surplus Accumulated earnings Accumulated other comprehensive income Treasury stock, at cost, 353 shares (3
